
	
		II
		112th CONGRESS
		2d Session
		S. 2175
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2012
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the National Defense Authorization Act for
		  Fiscal Year 2012 to provide for the trial of covered persons detained in the
		  United States pursuant to the Authorization for Use of Military Force and to
		  repeal the requirement for military custody. 
	
	
		1.Short titleThis Act may be cited as the
			 Due Process and Military Detention
			 Amendments Act of 2012.
		2.Disposition of covered
			 persons detained in the United States pursuant to the Authorization for Use of
			 Military ForceSection 1021 of
			 the National Defense Authorization Act for Fiscal Year 2012 is amended—
			(1)in subsection (c),
			 by striking The disposition and inserting Except as
			 provided in subsection (g), the disposition; and
			(2)by adding at the
			 end the following new subsection:
				
					(g)Disposition of
				covered persons detained in the United StatesIn the case of a covered person who is
				detained in the United States pursuant to the Authorization for Use of Military
				Force, disposition under the law of war shall only mean the transfer of the
				person for trial and proceedings by a court established under Article III of
				the Constitution of the United States or by an appropriate State court. Such
				trial and proceedings shall have all the due process as provided for under the
				Constitution of the United
				States.
					.
			3.Repeal of
			 requirement for military custody
			(a)RepealSection 1022 of the National Defense
			 Authorization Act for Fiscal Year 2012 is hereby repealed.
			(b)Conforming
			 amendmentSection 1029(b) of such Act is amended by striking
			 applies to and all that follows through any other
			 person and inserting applies to any person.
			
